Per Curiam.
Passing technical objections relating to procedure, we conclude that the judgment should be affirmed on the merits.
.The female plaintiff was a customer in defendant’s store, and according to her testimony, slipped and fell on what she described as “a slippery floor.” The accident occurred on a Wednesday. This was the sum and substance of the evidence, for plaintiff on the matter of liability. There was a motion to nonsuit on the ground that the evidence failed to show any negligence, which motion was denied, and the defendant proceeded to -take testimony showing that the floor had been oiled the preceding Saturday night, and then on the following Monday treated with a compound calculated to absorb the oil and prevent the floor from being or remaining slippery. ■
If the defendant had rested on plaintiff’s case, there might well have, been a nonsuit. Abt v. Leeds Co., 109 N. J. L. 311; 162 Atl. Rep. 525. But the case as finally submitted showed a situation, as we view it, controlled by McGee v. Kraft, 110 N. J. L. 532; 16.6 Atl. Rep. 80, in which the Court of Errors and Appeals held that any error in the.refusal of a nonsuit was cured by the evidence later submitted.
The judgment will therefore be affirmed.